Hoar, J.
The plaintiff’s declaration is for necessaries furnished to the defendant’s wife and child during the time when she was prosecuting a libel for divorce. The answer, in substance, sets up as a defence that when the divorce was decreed, there was an allowance made to the wife, by order of the court, for her support while the libel was pending; and that the plaintiff assisted her in prosecuting the libe., and obtaining this allowance. This constitutes no legal defence to the action.
To maintain the action, the plaintiff must prove that the supplies were furnished to the wife upon the husband’s credit; and *108that he authorized her to procure them, either directly, or by implication of law from leaving her without other means of support. This proof would show a debt due from the defendant to the plaintiff. That debt is not discharged by the wife’s obtaining a decree that her husband should pay her a sum- of money. The plaintiff has no means of making that fund available to him. The wife owes him nothing. He was not a party to the judgment; and there is nothing to show that whatever the wife had already obtained upon her husband’s account was not considered by the court in fixing the amount to be paid to her. Keegan v. Smith, 5 B. & C. 375. That the plaintiff assisted her in her suit has no tendency to show that he agreed to discharge any debt which the husband owed him; and certainly does not estop him from claiming it. Demurrer sustained.